Citation Nr: 1411117	
Decision Date: 03/18/14    Archive Date: 04/02/14

DOCKET NO.  11-19 586	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUE

Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant (the Veteran)


ATTORNEY FOR THE BOARD

R. Sauter, Associate Counsel


INTRODUCTION

The Veteran, who is the appellant, had active duty service from July 1963 to July 1967, and subsequent Army National Guard Reserve service.

This matter comes on appeal before the Board of Veteran's Appeals (Board) from a January 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota.  In November 2012, the Veteran testified at a hearing before the undersigned Veterans Law Judge via video teleconference.  A transcript of the hearing has been associated with the claims file.


FINDINGS OF FACT

1.  The Veteran experienced noise exposure during his service as a machinist's mate.

2.  The Veteran's currently diagnosed tinnitus first manifested many years after his period of active service and is not causally or etiologically related to active service, to include in-service noise exposure.


CONCLUSION OF LAW

Tinnitus was not incurred during active service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

As provided by the Veterans Claims Assistance Act of 2000 (VCAA), VA has duties to notify and assist a claimant in substantiating a claim for VA benefits.      38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).  Upon receipt of a complete or substantially complete application for benefits, VA is required to inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will obtain; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).

In this case, the VCAA duty to notify initially was satisfied by way of a pre-adjudicatory letter the RO sent to the Veteran in August 2010.  The letter informed of the evidence required to substantiate the claim and of the respective responsibilities in obtaining this supporting evidence, including advising of how disability ratings and effective dates are assigned.  Thus, the Veteran has received all required notice concerning the claim.

VA also has a duty to assist a veteran in the development of a claim.  The Board finds that all necessary development has been accomplished.  38 U.S.C.A. § 5103A;   38 C.F.R. § 3.159.  The claims file contains the Veteran's service treatment records, VA and private medical treatment evidence, and the Veteran's statements.  The Veteran was afforded a January 2011 VA compensation and pension examination to assist in determining the nature and etiology of his tinnitus.  Speech recognition scores obtained at that examination were deemed to be invalid, and the Veteran was afforded another VA examination in April 2011.  The Veteran was also provided an October 2011 VA medical opinion.  38 U.S.C.A. § 5103A(d)(2); 38 C.F.R. 
§ 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The April 2011 VA examination and the October 2011 VA medical opinion are adequate because they were performed by medical professionals, and were based on a review of the record and history and symptomatology from the Veteran and a thorough examination of the Veteran.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Accordingly, VA's duty to assist with respect to obtaining a VA examination or opinion has been met.  38 C.F.R. § 3.159(c)(4).  For these reasons, the Board is satisfied that VA has fulfilled the duties to notify and assist required by the VCAA.



Service Connection Legal Authority

In deciding claims, it is the Board's responsibility to evaluate the entire record on appeal.  See 38 U.S.C.A. § 7104(a) (West 2002).  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss each and every piece of evidence submitted by a veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active military, naval or air service.  38 U.S.C.A. 
§ 1110; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in active service.  38 C.F.R. 
§ 3.303(d).

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F. 3d 604 (Fed. Cir. 1996) (table).  

Additionally, tinnitus is not a "chronic disease" listed under 38 C.F.R. 
§ 3.309(a); therefore, the presumptive provisions of 38 C.F.R. §§ 3.303(b) and 3.309(a) do not apply to this non-chronic disease.  See Walker v. Shinseki, 
708 F.3d 1331 (Fed. Cir. 2013).

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and continuity of his current symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a veteran is competent to report on that of which he or she has personal knowledge).  When considering whether lay evidence is competent, the Board must determine, on a case by case basis, whether the veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).

The Board must assess the credibility and weight of evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  The standard of proof to be applied in decisions on claims for veterans' benefits is set forth at 38 U.S.C.A. § 5107.  A claimant is entitled to the benefit of the doubt when there is an approximate balance of positive and negative evidence.  See 38 C.F.R. § 3.102.  When a claimant seeks benefits and the evidence is in relative equipoise, the claimant prevails.  The preponderance of the evidence must be against the claim for benefits to be denied.  See Alemany v. Brown, 9 Vet. App. 518 (1996).

Service Connection for Tinnitus

The Veteran contends that, as a result of his active military service, he currently has constant tinnitus in both ears that varies in intensity.  In the November 2012 Board hearing, he asserted that he began experiencing mild tinnitus during his active duty service.  He further stated that the tinnitus became more noticeable during his time in the Army National Guard.  He contends that he did not report having tinnitus to any medical professional until he filed his claim, because he did not know the meaning of the word "tinnitus," and was not previously aware that he could file a claim for the ringing in his ears.  The Veteran is considered competent to report the presence of tinnitus, and there is no indication from the record that his account of current tinnitus is not credible.  See Charles v. Principi, 16 Vet. App. 370, 374 (2002).

The Board finds that the Veteran experienced noise exposure during his service as a machinist's mate.  The duty MOS of machinist's mate has a highly probable risk of hazardous noise exposure.  Therefore, in-service noise exposure is conceded.  

The Board finds that the Veteran's currently diagnosed tinnitus first manifested many years after his period of active service and is not causally or etiologically related to active service, to include in-service noise exposure.  Service treatment records are absent of complaints, findings, or treatment for tinnitus.  The Veteran did not endorse hearing loss or ear trouble on the July 1967 report of medical history at separation from service.  A May 1973 report of medical examination conducted when the Veteran entered the Army National Guard shows normal ears.  The Veteran did not endorse hearing loss or ear trouble on May 1973 or March 1981 reports of medical history.  Similarly, the Veteran was found to have normal ears on July 1977 and March 1981 reports of medical examination.  

The Board does not find the Veteran's account of experiencing tinnitus in service and since service to be credible.  As noted above, contemporaneous medical records do not show complaints of tinnitus during active service or during service with the National Guard.  The evidence of record indicates that the onset of tinnitus symptomatology occurred many years after service.  A December 2006 VA outpatient treatment record shows that the Veteran denied ear pain, hearing loss, or tinnitus.  The first complaint of tinnitus is in the Veteran's August 2010 claim for service connection.  The absence of complaint, diagnosis, or treatment for tinnitus until 43 years after service separation is one factor that tends to weigh against the claim.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (the passage of many years between discharge from active service and complaint or medical documentation of a claimed disability is one factor to consider as evidence against a claim of service connection).  Here, the Board finds that the contemporaneous in-service reports by the Veteran and clinical findings, the December 2006 VA outpatient treatment record showing that he denied the presence of tinnitus, and the absence of evidence of post-service complaints, findings, diagnosis, or treatment for many years after service are more probative than the Veteran's statements regarding tinnitus made pursuant to the recent claim for compensation benefits.  See Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991); Pond v. West, 12 Vet. App. 341 (1999) (interest may affect the credibility of testimony).  Accordingly, the Board does not attribute any weight to the Veteran's account of experiencing tinnitus in service and since service. 

The Veteran was afforded an April 2011 VA audiology examination.  The Veteran reported noise exposure during active duty from his MOS as a machinist's mate.  He also reported noise exposure in the National Guard where he was a section chief for 155 Howitzers.  Additionally, he reported noise exposure as a civilian from employment as a custodian, a lab technician in a plant, and as a factory employee.  The VA examiner noted that the Veteran reported noticing the tinnitus when he left the National Guard.  The VA examiner concluded that she could not provide an opinion as to the etiology of the Veteran's tinnitus without resorting to mere speculation.  The VA examiner explained that the Veteran served in the National Guard only two weeks out of every year, and presumably would have noticed tinnitus during quiet times at home, if tinnitus had its onset prior to the Veteran leaving the National Guard.  The VA examiner also noted that the Veteran has hypertension and diabetes and takes medications which may cause or increase tinnitus.  

The Veteran was also provided an October 2011 VA medical opinion with regard to his claim for tinnitus.  The VA examiner reviewed the claims file, including service treatment records and post-service medical treatment.  No complaints of tinnitus, hearing loss, or unspecified ear trouble were found prior to the August 2010 claim.  The VA examiner noted that, while in-service noise exposure was documented, no incident of acute acoustic trauma was reported.  Additionally, the medical evidence of record does not show that the Veteran currently has hearing loss.  The VA examiner acknowledged the Veteran's purported lack of knowledge regarding the term tinnitus, but opined that most individuals would report to their medical provider any condition that was bothersome on a daily basis.  Thus, the VA examiner concluded that the Veteran's tinnitus is less likely than not due to noise exposure in service.  

The Board has considered the Veteran's statements that his tinnitus had its onset in service, and that he did not report tinnitus because he did not know what it was.  As noted above, while the Veteran is considered competent to report the presence of tinnitus, the Board has found that his contentions as to the onset of tinnitus in service is not credible.  The Veteran's lay assertion as to the cause of tinnitus is not competent evidence he does not have the requisite specialized education or training to offer an medical opinion on the cause of tinnitus.  In contrast, the Board finds that the April 2011 VA audiology examination and the October 2011 VA audiologist opinion provide the most probative evidence of record with respect to the etiology of the Veteran's current tinnitus.  See Guerrieri v. Brown, 4 Vet. App. 467, 470 (1993).  The Board finds that this medical evidence is persuasive and has great probative weight.  The medical reports and opinions are detailed, provided a rationale for the opinions, and cited to the facts which supported the opinion. 

For the foregoing reasons, the preponderance of the evidence weighs against the award of service connection for tinnitus; therefore, service connection must be denied.  As the preponderance of the evidence is against the Veteran's service connection claim for tinnitus, the benefit of the doubt doctrine is not applicable.  
38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for tinnitus is denied.



____________________________________________
K. J. Alibrando
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


